I concur in that part of Mr. Justice BUSHNELL'S opinion remanding the cause with leave to the defendant to amend the answer. However, it should not be understood that defendant cannot interpose affirmative defenses to either or both of the counts in the declaration.
The first count declares upon a promissory note. The suit is brought by the payee against the maker. As between these parties, plaintiff is not a holder in due course and the defendant may interpose affirmative defenses as if the suit were on a nonnegotiable instrument (2 Comp. Laws 1929, § 9307 [Stat. Ann. § 19.100]), including the defense of either partial or total failure of consideration (2 Comp. Laws 1929, § 9277 [Stat. Ann. § 19.70]).
Under the second count, plaintiff declares on the usual common counts for the value of goods sold and delivered, work done and materials furnished by plaintiff to defendant. Defendant denies liability and sets up as an affirmative defense that at the time the note was signed plaintiff and defendant entered into a written sales agreement for the sale and purchase of certain air-conditioning machinery and other personal property; that plaintiff breached the contract; and defendant asks for damages by way of recoupment as an affirmative defense. Plaintiff's motion to strike the affirmative defenses alleges as the reason that they do not relate to the note sued upon. This ignores defendant's right to interpose equitable defenses to the note as well as to interpose the defense of recoupment under the second count by reason of implied warranty or failure to perform.
It is evident that defendant's pleadings have been ineptly prepared. However, plaintiff made no claim either in this court or in the court below that defendant had set up inconsistent defenses without pleading the same in the alternative, as indicated in *Page 528 
Mr. Justice BUSHNELL'S opinion. Had this question been raised, defendant would doubtless have had the right to amend.
The order granting the motion to strike the affirmative defenses should be set aside and the cause remanded with leave to amend in accordance with court rules. Under the circumstances, no costs should be allowed.
NORTH and WIEST, JJ., concurred with BOYLES, J.